DETAILED ACTION
	Claims 2-21 are present for examination.
	Claim 1 has been cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/18/2020 is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: 
In specification, paragraph 1, line 1, where it says “Application No. 15/529,970, filed" should be --Application No. 15/15/529,970, now patent No. 10,592,120, filed--.
Appropriate correction is required.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 8-19 of U.S. Patent No. 10,592,120. 
Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 2 of the present application corresponds to claim 1 of the ‘120 patent, where “the memory module having a module substrate,…” corresponds to claim 1, lines 2-4 of the ‘120 patent; “buffering the first and second memory devices…” corresponds to claim 1, lines 5-7 of the ‘120 patent; “interfacing with the memory controller…” corresponds to claim 1, line 7-11 of the ‘120 patent; “operating the first and second secondary interfaces…” corresponds to claim 1, lines 10-13 of the ‘120 patent; “operating the primary signaling interface…” corresponds to claim 1, lines 17-19 of the ‘120 patent; “transferring first column data…” corresponds to claim 1, lines 19-20 of the ‘120 patent; “transferring second column data…” corresponds to claim 1, lines 19-23 of the ‘120 patent; and “error coding the transferred first and second column…” corresponds to claim 1, lines 14-16 of the ‘120 patent

Claim 3 of the present application corresponds to claim 2 of the ‘120 patent, where “independently accessing the first and second memory devices…” corresponds to claim 2, lines 1-4 of the ‘120 patent.

Claim 4 of the present application corresponds to claim 3 of the ‘120 patent, where “transferring the first and second column data…” corresponds to claim 3, lines 1-3 of the ‘120 patent.

Claim 5 of the present application corresponds to claim 4 of the ‘120 patent, where “configuring the primary signaling interface…” corresponds to claim 4, lines 1-5 of the ‘120 patent.

Claim 6 of the present application corresponds to claim 5 of the ‘120 patent, where “configuring the primary signaling interface…” corresponds to claim 5, lines 1-3 of the ‘120 patent.

Claim 8 of the present application corresponds to claim 6 of the ‘120 patent, where “during a second mode of operation,…” corresponds to claim 6, lines 1-4 of the ‘120 patent.

Claim 9 of the present application corresponds to claim 8 of the ‘120 patent, where “transferring command and address signals at a  first command signal rate…” corresponds to claim 8 lines 1-5 of the ‘120 patent; “transferring command and address signals at a  second command 

Claim 10 of the present application corresponds to claim 9 of the ‘120 patent, where “memory system having a system substrate…” corresponds to claim 9, lines 1-2 of the ‘120 patent; “first and second memory modules coupled…” corresponds to claim 9, lines 3-6 of the ‘120 patent; “each of the first and second memory modules including a module substrate…” corresponds to claim 9, lines 7-9 of the ‘120 patent; “first and second memory devices disposed on the module…” corresponds to claim 9, lines 10-11 of the ‘120 patent; “buffering the first and second memory devices…” corresponds to claim 9, lines 12-14 of the ‘120 patent; “interfacing with the memory controller…” corresponds to claim 9, lines 14-18 of the ‘120 patent; “operating the first and second secondary interfaces…” corresponds to claim 9, lines 17-19 of the ‘120 patent; “operating the primary signaling interface…” corresponds to claim 9, lines 23-25 of the ‘120 patent; “transferring first column data…” corresponds to claim 9, lines 23-27 of the ‘120 patent; “transferring second column data…” corresponds to claim 9, lines 23-27 of the ‘120 patent; and “error coding the transferred first and second column…” corresponds to claim 9, lines 20-22 of the ‘120 patent

Claim 11 of the present application corresponds to claim 10 of the ‘120 patent, where “interfacing a memory controller…” corresponds to claim 10, lines 1-3 of the ‘120 patent.

Claim 12 of the present application corresponds to claim 11 of the ‘120 patent, where “the interface includes coupling the memory controller…” corresponds to claim 11, lines 1-4 of the ‘120 patent.
Claim 13 of the present application corresponds to claim 12 of the ‘120 patent, where “the interfacing includes coupling the memory controller…” corresponds to claim 12, lines 1-5 of the ‘120 patent.

Claim 14 of the present application corresponds to claim 13 of the ‘120 patent, where “transferring third column data between…” corresponds to claim 13, lines 1-5 of the ‘120 patent; and “transferring fourth column data between…” corresponds to claim 13, lines 1-5 of the ‘120 patent.

Claim 15 of the present application corresponds to claim 14 of the ‘120 patent, where “transferring third column data between…” corresponds to claim 14, lines 1-6 of the ‘120 patent.

Claim 16 of the present application corresponds to claim 15 of the ‘120 patent, where “transferring data signals with a primary signaling interface…” corresponds to claim 15, lines 6-8 of the ‘120 patent; “dispatching command signals…” corresponds to claim 15, lines 9-10 of the ‘120 patent; “performing error detection/correction…” corresponds to claim 15, lines 11-13 of the ‘120 patent; and “wherein a primary data rate of the primary signaling interface…” corresponds to claim 15, lines 14-17 of the ‘120 patent

Claim 17 of the present application corresponds to claim 16 of the ‘120 patent, where “the transferring data signals with the primary signaling interface…” corresponds to claim 16, lines 1-5 of the ‘120 patent.

Claim 18 of the present application corresponds to claim 17 of the ‘120 patent, where “the transferring data signals with the primary signaling interface…” corresponds to claim 17, lines 1-5 of the ‘120 patent.

Claim 19 of the present application corresponds to claim 18 of the ‘120 patent, where “during a second mode of operation,…” corresponds to claim 18, lines 1-6 of the ‘120 patent.

Claim 20 of the present application corresponds to claim 19 of the ‘120 patent, where “the dispatching command signals includes transferring…” corresponds to claim 19, lines 1-7 of the ‘120 patent.

Allowable Subject Matter
Claims 2-6 and 8-20 would be allowable if Double Patenting rejection is overcome.

Claims 7 and 21 would be allowable if Double Patenting rejection of the independent claims is overcome.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ware et al. (US 2014/0337645). Ware et al. teaches timing signals used to time data and command transmission over high-speed data and command signaling links.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARACELIS RUIZ whose telephone number is (571)270-1038.  The examiner can normally be reached on Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G. Bragdon can be reached on (571)272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARACELIS RUIZ/Primary Examiner, Art Unit 2139